TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00004-CR


Samuel Allen Webb, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 5231, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
Ms. Christine Byrd Webb, appellant's appointed counsel on appeal, and Mr. Stan
Brown have filed a joint motion to permit Ms. Webb to withdraw and to substitute Mr. Brown as
retained counsel on appeal.  The motion is granted in part.  Mr. Brown is hereby designated
appellant's lead counsel.  See Tex. R. App. P. 6.1.  Ms. Webb is instructed to refile her motion to
withdraw in the district court, which is instructed to promptly act on the motion.  If counsel is
permitted to withdraw, a copy of the court's order shall be sent to this Court.
It is ordered March 11, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish